DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA 
Status of Claims
Claims 1-8 and 10-15 20-25 remain pending and are ready for examination.
                                                                                                                                                                                                                                                                                                                                                                           

Claim Rejections - 35 USC § 103
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-3, 11 and 20-23 are rejected under 35 U.S.C. 103 as being unpatentable over Berg et al. U.S Pub. No.: US 2006/0184529 (Hereinafter “Berg") in view of Hubbard et al. U.S Pub. No.: US 2012/0124047 (Hereinafter “Hubbard") and further in view of Tsukamoto et al. U.S Pub. No.: US 20130086023 A1 (Hereinafter “Tsukamoto").

Regarding claim 1, Berg discloses A computer implemented method, comprising: 
obtaining a flat file, wherein the flat file includes a plurality of device log files for one or more devices (see at least paragraph [0055], where the raw log data can also originate from other data sources like binary data files, XML data files or protocol file data sources (flat file) which are an extension of the file data source. see paragraph [0029], where searching for specific entries contained in the raw log data 4, which raw log contains several entities. See also paragraph [0024], where raw log data input of the log record consists of textual log files. See also paragraph [0134] and FIG.5);
generating a reference to each device log file of the plurality of device log files that includes the predetermined set of data (see at least paragraph [00153, 0163], where the indexing module 64 scans the raw log data 4 and creates an index log (i.e. reference data) that comprises a list of terms which are contained in the scanned raw log data 4); and 
storing the reference in a data structure (see at least paragraph [0154], where the indexing module 64 stores a copy of the new index log in a designated index log repository 65).
Although Berg teaches to output at least one resultant log record according to a set of predetermined rules, see paragraph [0028], Berg fails to explicitly disclose filtering the device log files within the flat file using a template file, which indicates a predetermined set of data to create references to in the plurality of device log files, to locate the predetermined set of data in the plurality of device log files. 
Hubbard discloses filtering the device log files within the flat file using a template file (see paragraph [0020, 0025, 0049] and fig.5, wherein filtering log entries (located in one or more distributed log files) using a template 502), which indicates a predetermined set of data to create references to in the plurality of device log files, to locate the predetermined set of data in the plurality of device log files (see paragraph [0032] and fig.5, wherein selecting variable/s from predetermined list of variable/s corresponds to the predetermined set of data. Examiner note: in paragraph [0052] and fig.1, 3, 6; Hubbard teaches that text string template/s can be used to match log entries 116. Therefore the text string template/s, as shown in fig.3, contains predetermined set of data).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the system of Berg to include filtering log files using template/s, as taught by Hubbard, because it would enable the system to analyze newly generated log entries periodically or aperiodically to associate recognizable ones of the new log entries with corresponding metadata automatically, and without user intervention. Users can then relatively easily access log entries and corresponding metadata to relatively quickly glean meaningful information therefrom about system performance or system operations relevant to the users without the need for or expectation of expensive trained personnel time (Hubbard; paragraphs [0017]).
Although Berg teaches references to the actual location of the matching entries in the raw log data, see paragraph [0163], Berg and Hubbard fail to explicitly disclose wherein each of the references includes an address to a memory location that stores an address to the device log file in the flat file.
Tsukamoto discloses wherein each of the references includes an address to a memory location that stores an address to the device log file in the flat file (see paragraph [0054-0055, 0073], wherein a life log that is stored in a memory location shown by the life log file path. In addition, the life log file path may also be a path showing the internal memory location of the life log storage unit 13d, or a URL (Uniform Resource Locator) showing the memory location on an external server device of).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the system of Berg and Hubbard to include each of the references includes an address to a memory location that stores an address to the device log file in the flat file, as taught by Tsukamoto, because it would allow the system to facilitate communication by reminding a user of a party to whom a processing of content is executed, by retaining history information with respect to the party, and presenting a life log corresponding to the operation history information during the processing execution of the content such that a user can confirm it (Tsukamoto; paragraphs [0013])

Regarding claim 2, the combination of Berg, Hubbard and Tsukamoto disclose all the features with respect to claim 10 as outlined above. The combination of Berg, Hubbard and Tsukamoto further disclose receiving a first signal that indicates data of interest in the flat file (Berg, See paragraph 159, where search engine 63, receive a search query (signal that indicates data of interest));
 identifying a reference of the references corresponding to the data of interest based on the first signal (Berg, see at least paragraph 163, identifies the entries which are listed in the search result record); 
retrieving the identified data of interest from the flat file based on the identified reference (Berg, see at least paragraph 163, where The indexed data 66 comprises a copy of entries that matched the search query); and 
displaying only the retrieved data (Berg, see at least paragraph 163 and FIG.8, where the indexed data 66 is being displayed as it show in the figure).

Regarding claim 3, the combination of Berg, Hubbard and Tsukamoto disclose all the features with respect to claim 1 as outlined above. The combination of Berg, Hubbard and Tsukamoto further disclose wherein the flat file includes the plurality of device log files as a serial string of a data with no structural relationship between the data therein (Berg, see at least paragraph [0055], where the raw log data can also originate from other data sources like binary data files, XML data files or protocol file data sources which are an extension of the file data source).

Regarding claim 11, the combination of Berg, Hubbard and Tsukamoto disclose all the features with respect to claim 1 as outlined above. The combination of Berg, Hubbard and Tsukamoto further disclose receiving one or more search terms (Berg, see at least paragraph [0199], where receives a block of raw log data input) that are not included in the template file (Berg, see at least paragraph [0031], where parsing log data with undefined grammar]); 
searching the plurality of device log files or the data structure for data corresponding to the one or more search terms (Berg, see at least paragraph 163, where the search engine 63 performs the search according to a search query 60); 
retrieving data corresponding to the one or more search terms (Berg, see at least paragraph 163, where The indexed data 66 comprises a copy of entries that matched the search query); and displaying the search results (Berg, see at least paragraph [0136], outputs the log report list 42 based upon the parsed structured data 5. see also FIG.5).

Claim 15 is a computer program product method rejected under the same rationale as claim 1. The combination of Berg, Hubbard and Tsukamoto further discloses stores one or more instructions including a log file (Berg, see at least paragraph [0200]) processing module; and 
a processor that executes the one or more instructions (Berg, see at least paragraph [0034]).

Claim 20 is a computer readable storage medium rejected under the same rationale as claim 1.

Regarding claim 21, the combination of Berg, Hubbard and Tsukamoto disclose all the features with respect to claim 1 as outlined above. The combination of Berg, Hubbard and Tsukamoto further disclose wherein the predetermined set of data includes a predetermined type of device indicated in the plurality of device log files, a predetermined geographic location indicated in the plurality of device log files, or a combination thereof (Hubbard, see at least paragraph [0020], wherein log entries having more than one variable portion, such as the log entries of log entry groups 202b-d, can be represented using templates having different variable IDs to represent multiple variable portions. The variable portions 208 may represent different types of information including, for example, network entities (e.g., servers, clients, hosts, etc.), timestamps, actions, status information).


Regarding claim 22, the combination of Berg, Hubbard and Tsukamoto disclose all the features with respect to claim 1 as outlined above. The combination of Berg, Hubbard and Tsukamoto further disclose wherein the template file further includes debug levels for each of the device log files (See Hubbard paragraph [0024, 0034], wherein the types of events in the event column 314 may be indicated by levels of severity or importance such as critical, warning, informative, etc), and further comprising: 
generating a first reference for a data element in the log file (Hubbard, see at least paragraph [0020-0024], wherein the metadata may be data that labels log data with information such as types of events, levels of importance, statuses, and/or other characteristics associated with the log entries. Association of metadata with templates is described below in connection with FIGS. 3A and 3B); and 
generating a second reference for a debug level value for the data element (Hubbard, see at least paragraph [0020-0024], wherein the metadata may be data that labels log data with information such as types of events, levels of importance, statuses, and/or other characteristics associated with the log entries. Association of metadata with templates is described below in connection with FIGS. 3A and 3B).

Regarding claim 23, the combination of Berg, Hubbard and Tsukamoto disclose all the features with respect to claim 22 as outlined above. The combination of Berg, Hubbard and Tsukamoto further disclose wherein the second reference includes an address to a memory location that stores the debug level value for the data element (Berg, see at least paragraph [00153, 0163] and fig.4,8, wherein the indexing module 64 generates a search result record. The search result record comprises references to the actual location of the matching entries in the raw log data 4. The log record builder 47 identifies the entries which are listed in the search result record, generating indexed data 66 based thereupon. Examiner note: since the raw log data/ log data contain data/log/information for multiple devices, the actual location for the entries as disclosed by Berg corresponds to the address to the memory location as claimed. See also Hubbard paragraph [0020-0024], wherein the metadata may be data that labels log data with information such as types of events, levels of importance/severity, statuses, and/or other characteristics associated with the log entries. Association of metadata with templates is described below in connection with FIGS. 3A and 3B).



Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Berg in view of Hubbard and Tsukamoto and further in view of Brikman et al. U.S Patent No: US 7822850 B1 (Hereinafter “Brikman").

Regarding claim 4, the combination of Berg, Hubbard and Tsukamoto disclose all the features with respect to claim 1 as outlined above. The combination of Berg, Hubbard and Tsukamoto fail to explicitly disclose that the template file includes one or more of an XML file or a B-tree. 
In the same field of endeavor, Brikman teaches that the template file includes one or more of an XML file or a B-tree (see at last col.3 lines 55-65, where the grammar file may be created using an Extensible Markup Language (XML) template).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify processing pattern repository functionality performed by the parsed data builder of Berg to incorporate a template to in include a XML file, since doing so would have achieved the desirable result allowing a user to define states in order to support analysis of data (See Brikman col.3 lines 12-15).

Claims 5-8, 10, and 12-14 are rejected under 35 U.S.C. 103 as being unpatentable over Berg in view of Hubbard and Tsukamoto and further in view of ManageEngine Event Log Analyzer 8 - User Guide 2012 (Hereinafter “Zoho").

Regarding claim 5, the combination of Berg, Hubbard and Tsukamoto disclose all the features with respect to claim 1 as outlined above. The combination of Berg, Hubbard and Tsukamoto further disclose storing a reference of the references along with a corresponding debug levels (Berg, see at least paragraph [0160] where metadata is further stored in indexed log file. See also Hubbard paragraph [0034], wherein the types of events in the event column 314 may be indicated by levels of severity or importance such as critical, warning, informative, etc).
However, the combination of Berg, Hubbard and Tsukamoto fail to expressly disclose that the template file further includes debug levels for each of the device log file.
In the same field of endeavor, Zoho teaches that the template file further includes debug levels for each of the device log file (see at least page 102, where the attribute severity appears to correspond technically to the debug levels of the present application, as it identifies in the log files an attribute having a value indicative of a level on a predetermined scale. The regular expression-based syntax to define the patterns (template) to index allows for taking into account a level of severity).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify processing pattern repository functionality performed by the parsed data builder of Berg to incorporate a debug level to the template file, since doing so would have achieved the desirable result monitoring trends of alerts triggered (See Zoho page 80).

Regarding claim 6, the combination of Berg, Hubbard and Zoho disclose all the features with respect to claim 5 as outlined above. The combination of Berg, Hubbard and Zoho further disclose receiving a first signal that indicates data of interest in the flat file (Berg, See also paragraph 159, where search engine 63, receive a search query (signal that indicates data of interest)) and a debug level of interest (Zoho, see at least page 102, the figure on the page of the page, where the attribute severity appears to correspond technically to the debug levels of the present application, as it identifies in the log files an attribute having a value indicative of a level on a predetermined scale. The regular expression-based syntax to define the patterns to index allows for taking into account a level of severity. There is also a dropdown button to select the type of log for the user interest); 
identifying the reference of the reference corresponding to the data of interest and the debug level of interest based on the first signal (Berg, see at least paragraph 163, identifies the entries which are listed in the search result record);
retrieving the identified data of interest from the flat file based on the identified reference (Berg, see at least paragraph 163, where the indexed data 66 comprises a copy of entries that matched the search query); and
displaying only the retrieved data (Berg, see at least paragraph 163 and FIG.8, where the indexed data 66 is being displayed as it show in the figure).

Regarding claim 7, the combination of Berg, Hubbard and Zoho disclose all the features with respect to claim 6 as outlined above. The combination of Berg, Hubbard and Zoho further disclose receiving an input indicating a different debug level of interest (Zoho, see at least page 102, the figure on the page of the page, where the attribute severity appears to correspond technically to the debug levels of the present application, as it identifies in the log files an attribute having a value indicative of a level on a predetermined scale. The regular expression-based syntax to define the patterns to index allows for taking into account a level of severity. See the complex search expression “(EVENTID+ 529 OR SEVERITY = Information) AND (TYPE = System)”)); 
identifying reference of the references corresponding to the data of interest based on the first signal (Berg, see at least paragraph 163, identifies the entries which are listed in the search result record) and the different debug level (see at least page 102, the top figure on the page, where the user inputted the complex search expression “(EVENTID+ 529 OR SEVERITY = Information) AND (TYPE = System)”. A list of logs returned in response to the complex search expression, see the bottom figure in page 102); 
increasing or decreasing the identified data of interest from the flat file (Berg, see at least paragraph 133, where filtering the irrelevant entries can clearly simplify the maintenance procedure of scanning a multiplicity of log files, filtering can decrease the number of return data for displaying to the user) based on the debug level (Zoho, see page 80, the bottom figure, where the figure shows a graph of severity level that can be increase and decrease); 
retrieving the identified data of interest from the flat file based on the identified reference (Berg, see at least paragraph 163, where The indexed data 66 comprises a copy of entries that matched the search query); and 
displaying only the retrieved data (Berg, see at least paragraph 163 and FIG.8, where the indexed data 66 is being displayed as it show in the figure).

Regarding claim 8, the combination of Berg, Hubbard and Zoho disclose all the features with respect to claim 7 as outlined above. The combination of Berg, Hubbard and Zoho further disclose updating the template file to include the different debug level of interest (Zoho, see at least page 109, where a user can edit the generated pattern (template file)).

Regarding claim 10, the combination of Berg, Hubbard and Tsukamoto disclose all the features with respect to claim 1 as outlined above. The combination of Berg, Hubbard and Tsukamoto fail to explicitly disclose the filter filters the retrieved data based on one or more of time, frequency count, rareness criteria, a restriction, relevance, or an annotation.
Zoho discloses the filter filters the retrieved data based on one or more of time, frequency count, rareness criteria, a restriction, relevance, or an annotation (Zoho, see at least page 101, the bottom figure shows a criteria filters for filtering logs).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify processing pattern repository functionality performed by the parsed data builder of Berg to incorporate a debug level to the template file, since doing so would have achieved the desirable result monitoring trends of alerts triggered (See Zoho page 80).

Regarding claim 12, the combination of Berg, Hubbard and Zoho disclose all the features with respect to claim 13 as outlined above. The combination of Berg, Hubbard and Zoho further disclose updating the template file to include at least one of the one or more search terms (Hubbard, see at least paragraph [0032] and claim 2, wherein the template can be updated).

Regarding claim 13, the combination of Berg, Hubbard and Tsukamoto disclose all the features with respect to claim 1 as outlined above. The combination of Berg, Hubbard and Tsukamoto fail to explicitly disclose visually presenting the sub-set of log data of interest in a concept map, which includes graphical indicia link to the references and thereby the device log files and the data.
visually presenting the sub-set of log data of interest in a concept map, which includes graphical indicia link to the references and thereby the device log files and the data (Zoho, see at least page 102, the bottom figure in the page shows a graphic result for the return data corresponds to user input. Zoho implicitly teaches selectable graphical, however, it would have been obvious to one of ordinary skill in the art to make the data in the graph clickable).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify processing pattern repository functionality performed by the parsed data builder of Berg to incorporate a debug level to the template file, since doing so would have achieved the desirable result monitoring trends of alerts triggered (See Zoho page 80).

Regarding claim 14, the combination of Berg, Hubbard and Zoho disclose all the features with respect to claim 13 as outlined above. The combination of Berg, Hubbard and Zoho further disclose the concept map visually organizes and presents the data based on one or more of time, topic, modality, importance, event, trend, or search (Zoho, see at least page 101, the bottom figure in the page shows a set criteria to search. See also page 102, the bottom figure in the page shows filtering button by columns).


Claim 24 is rejected under 35 U.S.C. 103 as being unpatentable over Berg in view of Hubbard and Tsukamoto and further in view of Brenes et al. U.S Pub No: US 20070081543 A1 (Hereinafter “Brenes ").

Regarding claim 24, the combination of Berg, Hubbard and Tsukamoto disclose all the features with respect to claim 1 as outlined above. The combination of Berg, Hubbard and Tsukamoto fail to explicitly disclose determining, from the device log files, future utilization of the one or more devices based on past, present or past and present utilization of the one or more devices.
Brenes discloses determining, from the device log files, future utilization of the one or more devices based on past, present or past and present utilization of the one or more devices (Brenes, see at least paragraph [0040, 0042], wherein the reporting epoch may be generated based on the system clock 410, as shown in FIG. 4. An on-demand reporting request may be received from a user or systems administrator requesting the current utilization information, previous utilization information, or predicted future utilization information for a particular service, in the current reporting period based on the current utilization levels. For example, if the current utilization for a particular service is running at an average rate of 10 MB per day and twelve days remain in the current reporting period, then an estimated additional utilization amount of 120 MB may be added to the current actual utilization amount to determine a utilization forecast, with the assumption that the utilization pattern will not change throughout the end of the reporting period. If the utilization forecast exceeds the expected quota, such a forecast could allow a user or administrator to take action to avoid exceeding the quota, or to plan for the additional costs).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify system of Berg, Hubbard and Tsukamoto to incorporate determining, from the device log files, future utilization of the one or more devices based on past, present or past and present utilization of the one or more devices, since doing so would allow the system to control costs associated with network access based on utilization (See Brenes paragraph [0002]).

Claim 25 is rejected under 35 U.S.C. 103 as being unpatentable over Berg in view of Hubbard and Tsukamoto and further in view of Sen et al. U.S Pub No: US 20140281645 A1 (Hereinafter “Sen ").

Regarding claim 25, the combination of Berg, Hubbard and Tsukamoto disclose all the features with respect to claim 1 as outlined above. The combination of Berg, Hubbard and Tsukamoto fail to explicitly disclose predicting, from the device log files, a future failure of a device of the one or more devices.
Sen discloses predicting, from the device log files, a future failure of a device of the one or more devices (Sen, see at least paragraph [0002, 0067, 0073]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify system of Berg, Hubbard and Tsukamoto to incorporate predicting, from the device log files, a future failure of a device of the one or more devices, since doing so would allow the system for improving reliability of a power grid, and more particularly, to the predictive analysis of aggregated demand and supply of power, and to the dynamic reallocation of supply to meet predictions in demand in prevention of fault conditions (See Sen paragraph [0001]).



Response to Arguments
Applicant’s arguments regarding the 35 U.S.C. 103 rejection have been considered but are not persuasive.
(1)	Applicant argues Tsukamoto dose not disclose or suggest that the path
includes an address to a memory location that includes an address to a log file.
(1)	Examiner respectfully disagrees.
	First, the claim language, currently presented, recites “wherein each of the references includes an address to a memory location that stores an address to the device log file in the flat file”. 
Tsukamoto see paragraph [0054-0055, 0073], wherein a life log that is stored in a memory location shown by the life log file path. In addition, the life log file path may also be a path showing the internal memory location of the life log storage unit 13d, or a URL (Uniform Resource Locator) showing the memory location on an external server device. See also paragraph [0041-0043], wherein Tsukamoto teaches a life log ID (device log file in the flat file) that is an identifier of the life log according to execution of the operation substance of the content, and a life log file path that is the memory location of the life log are stored in table format. Further, in the life log storage unit 13d, the life log corresponding to the life log ID is stored in the memory location shown by the life log file path. 


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAHER N ALGIBHAH whose telephone number is (571)272-0718.  The examiner can normally be reached on Monday-Thursday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aleksandr Kerzhner can be reached on (571) 270-1760.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MAHER ALGIBHAH/
Examiner, Art Unit 2165

/ALEKSANDR KERZHNER/Supervisory Patent Examiner, Art Unit 2165